June 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       KATRINA BURNETT AND FREDERICK BURNETT, Appellants

NO. 14-12-01159-CV                          V.

 CARNES FUNERAL HOME, INC. AND CREMATE TEXAS, INC., Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, Carnes
Funeral Home, Inc. and Cremate Texas, Inc., signed November 2, 2012, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We further
order that appellees’ motion for sanctions is DENIED.

      We order appellants, Katrina Burnett and Frederick Burnett, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.